Citation Nr: 1713125	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, from 20 percent to 10 percent, effective November 1, 2012, was proper.

2.  Entitlement to a higher disability rating for service-connected residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which reduced the disability rating for service-connected residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, from 20 percent to 10 percent, effective November 1, 2012.

In December 2014, the Board remanded the issue of entitlement to a higher disability rating for service-connected left knee disability for further development and issued a decision finding the RO's aforementioned reduction to be proper.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated the December 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In September 2015, the Board again issued a decision finding the RO's reduction of the evaluation for residuals of left knee sprain, with injury to lateral collateral ligament and lateral meniscus, to be proper, and remanded the issue of entitlement to a higher evaluation for the service-connected left knee disability for further development.  

In April 2016, the Board again remanded the issue of entitlement to a higher evaluation for his service-connected left knee disability for further development.  The issue has since been returned to the Board for appellate review.

The Veteran appealed the Board's September 2015 decision to the Court, and in a July 2016 Memorandum Decision, the Court reversed the Board's September 2015 decision and remanded the appeal for compliance with the instructions in the decision.

The issue of entitlement to a compensable disability rating for service-connected right knee arthralgia was raised by the Veteran's testimony at the June 2013 Board hearing, where he described a worsening of symptoms since the RO's December 2012 rating decision.  This has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a higher evaluation for service-connected residuals of left knee sprain, with injury to lateral collateral ligament and lateral meniscus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

As determined per the Court's July 2016 Memorandum Decision, the reduction in rating for the Veteran's service-connected left knee disability from 20 percent to 10 percent was not proper. 


CONCLUSION OF LAW

Based on the legal conclusion in the Court's July 2016 Memorandum Decision, the reduction of the rating for service-connected residuals of left knee sprain, with injury to lateral collateral ligament and lateral meniscus from 20 percent to 10 percent disabling, effective November 1, 2012, was not proper, and the criteria for restoration of the 20 percent rating are met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 4.71a, Diagnostic Code 5257 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2016 Memorandum Decision, the Court concluded that the Board's September 2015 decision did not explain why the Veteran's continued reports of additional impairment during flare-ups did not warrant a conclusion that his overall left knee impairment remained moderate, and the Board's decision relied on an examination report in which it appears that the examiner may have concluded that the Veteran's disability did not affect his ability to work based on the fact that the Veteran was retired and no longer working. 

Accordingly, the Court reversed the Board's decision that found the reduction of the evaluation for service-connected left knee disability from 20 percent to 10 percent proper, and remanded the issue with instructions to reinstate the Veteran's 20 percent rating, effective November 1, 2012.


ORDER

Restoration of a 20 percent rating for service-connected residuals of left knee sprain, with injury to lateral collateral ligament and lateral meniscus is granted, effective November 1, 2012.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issue on appeal.

The Veteran asserts that he is entitled to a higher disability rating for his service connected residuals of left knee sprain, with injury to lateral collateral ligament and lateral meniscus.  He was provided with a VA examination of the left knee most recently in June 2015.  The examiner recorded the Veteran's reported history, noted that the Veteran did not report flare-ups of symptomatology or using assistive devices as a normal mode of locomotion, and conducted range of motion testing.  

It is well established that when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Board notes that, at the June 2013 Board hearing, the Veteran reported left knee symptoms and resulting impairment of a greater severity than that captured in the June 2015 examination report.  He described swelling off and on all the time, brought on by excessive walking, stumbling, or twisting it wrong in weight-bearing.  He further described standing limited to such an extent that he was unable to remain standing for the duration of a full shower, utilizing a shower bench so that his knee will not give out.  He also reported using a scooter to do anything outside.  Given that the June 2015 VA examiner noted that no assistive devices were used, it is unclear whether the Veteran's left knee underwent a period of more-intense symptoms which then somewhat abated, he continued to use such aides and suffered from a similar level of symptomatology at the time of the examination, or some other explanation might be found.  However, as the Veteran's lay statements indicating such use were not noted by the June 2015 examiner, it is unclear whether they were considered in rendering the opinion requested.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Further, although the VA examiner noted that the Veteran was able to remove his shoes and socks with the knee flexed, he further noted that he observed objective signs of pain during knee flexion, but did not indicate at what degree such pain was first observed.  Finally, in the case of Jones v. Shinseki, the Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).  Because the rating criteria under 38 C.F.R. § 4.71a for the knees do not explicitly contemplate the ameliorative effects of medication, an evaluation for this disability should, to the extent possible, contemplate its resulting functional limitations in the absence of medication.  In a July 2015 post-remand brief, the Veteran's representative asserted that the testing results at the examination may have been skewed by the Veteran having undergone left knee injections less than two months prior to the examination.  Based on the above, the Board concludes that the July 2015 VA examination report is inadequate for adjudicatory purposes, and on remand, another VA examination and medical opinion should be provided. 

As the Board is remanding this matter for further development, the AOJ should take action to obtain and associate any outstanding VA treatment records with the claims file.

Accordingly, the claim is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from May 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to assess the current severity of his service-connected left knee disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of each knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.  The Veteran's reports of the effects, frequency, and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes, requiring the Veteran to sit for Z minutes/hours" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and/or other instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

e.  Comment on the functional impact of the Veteran's knee disabilities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations to physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

f.  The Veteran contends that the results of testing performed at the June 2015 VA examination are not representative of the actual severity of his left knee disability, as he underwent steroid injections approximately two months prior.  The examiner should specifically indicate when the Veteran last underwent knee injection(s), and obtain a detailed description from the Veteran regarding the severity of symptoms and resulting functional limitations immediately prior to such treatment (including frequency, duration, and severity of flare-ups, any additional functional impairment after repeated use over time, etc...).  The VA examiner should provide an opinion, to the extent possible, as to the estimated functional impairment of the knees when not subject to the ameliorative effects of medication/steroids (with opinions as to estimated additional loss of range of motion as compared to the results displayed at the time of the examination, if indicated and feasible).  

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the claim of entitlement to a higher disability rating for service-connected residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, rated as 20 percent disabling (following implementation of the above decision).  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


